Citation Nr: 0405410	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  98-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to disability compensation for tinnitus, 
pursuant to the provisions of 38 U.S.C.A. § 1151.  

2.  Entitlement to disability compensation for residuals of a 
septorhinoplasty, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1967 
to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to disability 
compensation for tinnitus, pursuant to the provisions of 
38 U.S.C.A. § 1151, and for residuals of a septorhinoplasty, 
pursuant to the provisions of 38 U.S.C.A. § 1151.  


REMAND

Initially, the relevant law stipulated that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).  

Thereafter, in 1991, the United States Court of Appeals for 
Veterans Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), 
a portion of the regulation used in the adjudication of 
claims pursuant to 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd, Gardner v. Brown, 
5 F. 3rd 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 
513 U.S. 115, 115 S. Ct. 552 (1994).  In a subsequent 
affirmation of the Court's decision, the United States 
Supreme Court (Supreme Court) held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability.  Id.  Identification of "fault" on the part of 
VA was not required.  Id.  

In March 1995, VA published amended regulations conforming to 
the Supreme Court's decision.  According to the revised 
regulatory provisions of 38 C.F.R. § 3.358, where it is 
determined that there is additional disability resulting from 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability.  38 C.F.R. 
§ 3.358 (1995).  

Thereafter, the provisions of 38 U.S.C.A. § 1151 were amended 
once again.  According to the revised legislative provisions, 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as a result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under chapter 31 of this title, awarded 
under any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any 
such law, and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

38 U.S.C.A. § 1151 (amended 1996).  This amendment includes 
the requirement of fault.  

Significantly, this last amendment to the provisions of 
38 U.S.C.A. § 1151 was made applicable only to claims filed 
on or after October 1, 1997.  See, e.g., Jones v. West, 
12 Vet. App. 460, 463 (1999).  Claims filed prior to 
October 1, 1997 are adjudicated under the law as it 
previously existed.  See, VAOPGCPREC 40-97 (Dec. 31, 1997).  
See also, Pub. L. No. 104-204, § 422(b)(1), (c), 
110 Stat. 2926-27 (1996).  

In the present case, the veteran filed his claims for 
disability compensation for tinnitus, pursuant to the 
provisions of 38 U.S.C.A. § 1151, and for residuals of a 
septorhinoplasty, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, in May 1997.  Consequently, the veteran's 1151 claims 
will be adjudicated based upon the law existent at that time.  
See, 38 C.F.R. § 3.358 (1995) (which stipulates that 
identification of "fault" on the part of VA is not 
required).  

Accordingly, the language of the governing statute makes 
clear that compensation under § 1151 may be paid only for 
"additional disability" suffered.  The term "disability," 
as used in chapter 11 of Title 38 of the United States Code, 
refers to impairment in earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself.  See, 38 C.F.R. § 4.1 (discussing the concept 
of "disability" in terms of "impairment in earning 
capacity resulting from . . . diseases and injuries and their 
residual conditions in civil occupations.").  See also, 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) and Hunt 
v. Derwinski, 1 Vet. App. 292, 296-297 (1991) (to the same 
effect).  Thus, § 1151 allows for the payment of compensation 
based on VA treatment only under circumstances where such 
treatment results in additional impairment of earning 
capacity, over and above the level of impairment that existed 
immediately prior to the treatment.  See 38 C.F.R. 
§ 3.358(b)(1)(ii).  

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared to the subsequent 
physical condition resulting from the disease or injury.  
38 C.F.R. § 3.358(b)(1).  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury is the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1)(ii).  

In order to establish entitlement to compensation under 
§ 1151, it is necessary to show that the additional 
disability is actually the result of disease or injury, or 
aggravation of an existing disease or injury, attributable to 
the medical or surgical treatment, and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1).  
Compensation is not payable for the continuance or natural 
progress of disease or injuries for which treatment was 
authorized, and compensation can be awarded on the basis of 
aggravation only if there is proof that the aggravation 
resulted from disease or injury, or aggravation of an 
existing disease or injury, suffered as a result of 
treatment.  38 C.F.R. § 3.358(b)(2), (c)(2).

Compensation is not payable under § 1151 for the necessary 
consequences of treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  38 C.F.R. 
§ 3.358(c)(3).  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the medical or surgical treatment administered.  Id.  
Consequences otherwise certain or intended to result from a 
treatment are not to be considered uncertain or unintended 
solely because it had not been determined at the time that 
consent was given whether the treatment would in fact be 
administered.  Id.  

In view of this legal background, the Board, in September 
2001, remanded the veteran's § 1151 claims for tinnitus and 
residuals of a septorhinoplasty to the RO for further 
evidentiary development.  Specifically, the Board noted that, 
although tinnitus and residuals of a septorhinoplasty were 
diagnosed on VA examinations in July 1997, the examiners did 
not discuss the etiology of the disorders.  In other words, 
the examiners did not express opinions as to whether the 
veteran's tinnitus and residuals of a septorhinoplasty were 
associated with the nose surgeries that he had undergone in 
1985 and 1991.  

Pursuant to the Board's September 2001 remand, the veteran 
underwent relevant VA examinations in February 2003.  In 
particular, according to the report of the VA ear disease 
examination conducted in February 2003, the examiner 
diagnosed "decreased hearing with bilateral tinea" as well 
as "septorhinoplasty x2, 1995 and 1981."  The word "tinea" 
was then crossed out, and the phrase "tinnitus which is not 
related to septorhinoplasty" was handwritten on the 
evaluation report.  In addition, handwritten changes were 
made to the dates of the veteran's septorhinoplasty.  
Specifically, the date 1995 was changed to 1985, and the date 
1981 was altered to read 1991.  The examiner who conducted 
the evaluation signed the examination report, and another 
person also signed his/her initials on the record.  

On the same day in February 2003, the veteran underwent a VA 
nose, sinus, larynx, and pharynx examination by the same 
examiner who had conducted the VA ear disease evaluation.  In 
particular, at the VA nose, sinus, larynx, and pharynx 
examination, the examiner diagnosed residuals of a 
septorhinoplasty in 1985 and 1991 and also noted that the 
veteran had "a diagnosis of tinea and decreased hearing of 
bilateral ear canals."  This examiner also stated that "it 
is difficult at this time to state if the nasal deformity, 
deviation to the left, and the dry mucosa are related to his 
[the veteran's] surgeries of 1985 and 1991 for 
septorhinoplasty."  

Handwritten changes were also made to the report of the VA 
nose, sinus, larynx, and pharynx examination.  Specifically, 
the examiner's conclusion that the veteran had "a diagnosis 
of tinea and decreased hearing of bilateral ear canals" was 
changed, by handwriting, to "a diagnosis of tinnitus and 
decreased hearing bilaterally not related to 
septorhinoplasty."  The examiner signed the report of the VA 
nose, sinus, larynx, and pharynx examination.  In addition, 
this report included the same initials that were contained in 
the record of the VA ear disease examination.  

In a January 2004 statement, the veteran's representative 
noted these handwritten changes made to both of the 
examination reports as well as the examiner's inability to 
provide the requested etiology opinion with regard to any 
septorhinoplasty residuals.  The representative asserted that 
these factors made the evaluations inadequate for 
compensation purposes and that, therefore, additional 
examinations are warranted.  

The Board agrees.  According to pertinent VA medical records, 
in February 1985, the veteran was hospitalized with a 
diagnosis of a deviated nasal septum.  During that 
hospitalization, he underwent a septorhinoplasty.  He 
tolerated the procedure well without complications.  He had a 
benign post-operative course and was discharged on the first 
day after the surgery.  

Subsequently, in December 1991, the veteran underwent another 
septoplasty.  He tolerated the procedure well, and was taken 
to the recovery room in stable condition with no apparent 
complications and with minimal blood loss.  His 
post-operative diagnosis was characterized as nasal 
obstruction.  

As the Board has previously noted in this decision, the VA 
nose and throat examination conducted in July 1997 diagnosed 
residuals of a septorhinoplasty.  Other than slight deviation 
of the veteran's septum, the objective evaluation was 
negative.  Also, the VA audiological examination completed 
three weeks later in the same month reflected the presence of 
the veteran's tinnitus.  Importantly, however, the examiners 
did not discuss the etiology of any diagnosed disorders, 
including whether they were in any way associated with the 
veteran's nasal surgeries in 1985 and 1991.  

In the subsequent VA examinations conducted in February 2003, 
pursuant to the September 2001 remand, the examiners did not 
provide clear etiological opinions.  Consequently, the Board 
concludes that another remand is necessary.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private and VA health 
care providers who rendered treatment to 
him for tinnitus and residuals of a 
septorhinoplasty since January 1998.  The 
Board is particularly interested in 
records of such treatment that the 
veteran has received from the VA Medical 
Center in Cleveland, Ohio.  After 
furnishing the veteran the appropriate 
release forms where necessary, the RO 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran that have not 
been previously procured and associated 
with the claims folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
tinnitus and residuals of a 
septorhinoplasty that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether diagnoses of 
tinnitus and any additional nasal 
disability are appropriate.  For any such 
diagnosed disorder(s), the examiner 
should indicate whether it is more 
likely, less likely, or as likely as not 
that the diagnosed disability was caused, 
or aggravated by, the 1985 and 1991 
septorhinoplasties.  Complete rationale 
for all opinions expressed should be 
provided.  

3.  The RO should then re-adjudicate the 
issues of entitlement to disability 
compensation for tinnitus, pursuant to 
the provisions of 38 U.S.C.A. § 1151, and 
entitlement to disability compensation 
for residuals of a septorhinoplasty, 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  If the decisions remain in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
July 2003.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



